Title: From Thomas Jefferson to James Rumsey, 10 September 1789
From: Jefferson, Thomas
To: Rumsey, James



Sir
Paris Sep. 10. 1789.

Being near the time of my departure, I am anxious to know before I go if possible the fate of your experiment. Monsr. Leroy told me that there was a difficulty with the committee of the academy, arising as he apprehended from their not understanding your principles; but that the experiment being once tried succesfully there would be no doubt of your obtaining the exclusive privilege. And as we have been daily expecting for some time past to hear of the experiment, we both thought it best not to endanger final success by prematurely pressing the Academy; and the rather as it is agreed on all hands that the date of your application to them will secure you.—I have never acknoleged the receipt of your favors of May 22. and June 6. because I expected instantly to inform you of the issue of your application. I shall be obliged to you for a line by the return of post informing me how far you are advanced. Tho’ I do not as yet know of a ship on which I can go to America, I trust one will occur in the course of a fortnight. Wishing you every possible success I am with great esteem, Sir Your most obedt. humble servt,

Th: Jefferson

